 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 1:19-CR-00158 NON-SKO
12                                Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                         TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                           REQUEST TO SET FOR CHANGE OF PLEA
                                                         BEFORE THE DISTRICT COURT JUDGE;
14   LLAIRS SALVADOR FLORES-LOPEZ,                       FINDINGS AND ORDER
15                                Defendant.             DATE: June 30, 2021
                                                         TIME: 1:00 p.m.
16                                                       COURT: Hon. Sheila K. Oberto
17
                                                 STIPULATION
18
            Plaintiff United States of America, by and through its counsel of record, and defendant, by and
19
     through defendant’s counsel of record, hereby stipulate as follows:
20
            1.      By previous order, this matter was set for status on June 30, 2021.
21
            2.      By this stipulation, defendant now moves to continue the status conference until July 30,
22
     2021, and to exclude time between June 30, 2021, and July 30, 2021, under Local Code T4.
23
            3.      The parties further request that the July status conference be converted to a change of
24
     plea hearing at 9:30 a.m. on July 30, 2021 before the assigned District Court Judge, the Honorable Judge
25
     Dale A. Drozd.
26
            4.      The parties agree and stipulate, and request that the Court find the following:
27
                    a)     The government has represented that the discovery associated with this case
28
            includes hundreds of pages of reports, photographs, warrants, and several videos. All of this
      STIPULATION REGARDING EXCLUDABLE TIME             1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        discovery has been either produced directly to counsel and/or made available for inspection and

 2        copying.

 3               b)      Counsel for defendant desires additional time to review discovery, consult with

 4        his client, discuss resolution of the case with government counsel and his client, prepare motions

 5        for trial, prepare possible defenses, and otherwise prepare for trial. Counsel has received a

 6        signed plea form from the defendant and anticipates that the defendant will enter a change of

 7        plea on July 30, 2021. Notwithstanding that anticipated change of plea, until the defendant

 8        enters a change of plea, defense counsel will continue preparing the case for trial, and will

 9        continue to need time to prepare for trial.

10               c)      Counsel for defendant believes that failure to grant the above-requested

11        continuance would deny him/her the reasonable time necessary for effective preparation, taking

12        into account the exercise of due diligence.

13               d)      The government does not object to the continuance.

14               e)      Based on the above-stated findings, the ends of justice served by continuing the

15        case as requested outweigh the interest of the public and the defendant in a trial within the

16        original date prescribed by the Speedy Trial Act.

17               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

18        et seq., within which trial must commence, the time period of June 30, 2021 to July 30, 2021,

19        inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

20        because it results from a continuance granted by the Court at defendant’s request on the basis of

21        the Court’s finding that the ends of justice served by taking such action outweigh the best interest

22        of the public and the defendant in a speedy trial.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
 1          5.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: June 28, 2021                                    PHILIP A. TALBERT
 7                                                           Acting United States Attorney
 8
                                                             /s/ MICHAEL W. REDDING
 9                                                           MICHAEL W. REDDING
                                                             Assistant United States Attorney
10

11
     Dated: June 28, 2021                                    /s/ David Torres
12                                                           David Torres
13                                                           Counsel for Defendant
                                                             LLAIRS SALVADOR
14                                                           FLORES-LOPEZ

15

16

17                                         FINDINGS AND ORDER

18          IT IS SO ORDERED.

19

20
     DATED: 6/29/2021                                     /s/ Sheila K. Oberto
21                                                    THE HONORABLE SHEILA K. OBERTO
                                                      UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
